Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted September 21, 2022, wherein claims 16, 18, and 19 are amended, claims 14 and 15 are canceled, and new claims 22 and 23 are introduced.  This application is a national stage application of PCT/US2018/040774, filed July 3, 2018, which claims benefit of provisional application 62/528243, filed July 3, 2017.
Claims 1-13 and 16-24 are pending in this application.
Claims 1-13 are withdrawn from consideration for being directed to non-elected subject matter.
Claims 16-24 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 19 and 20 under 35 USC 112(b) for containing parenthetical limitations which may or may not be optional, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to remove the parenthetical limitations.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claim 20 under 35 USC 112(b) for containing an indefinite substituent R, has been fully considered and found to be persuasive to remove the rejection as claim 20 has been amended to clearly indicate the point of attachment of the R-group to the structure and remove all references to nitrophenyl groups.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 14, 16-18, 21, and 22 under 35 USC 102(a)(1) for being anticipated by Coutant et al., has been fully considered and found to be persuasive to remove the rejection as claims 14 and 15 are canceled and claim 16 has been amended to exclude shorter oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 14, 16-19, 21, and 22 under 35 USC 102(a)(1) for being anticipated by Belot et al., has been fully considered and found to be persuasive to remove the rejection as claims 14 and 15 are canceled and claim 16 has been amended to exclude shorter oligosaccharides.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 14-15 under 35 USC 102(a)(1) for being anticipated by Sugiura et al., has been fully considered and found to be persuasive to remove the rejection as claims 14 and 15 are canceled.  Therefore the rejection is withdrawn.  Note however that the rejection is maintained for other claims as discussed below.

Applicant’s amendment, submitted September 21, 2022, with respect to the rejection of claims 14, 16-18, 21, and 22 under 35 USC 102(a)(1) for being anticipated by Takagaki et al., has been fully considered and found to be persuasive to remove the rejection as claims 14 and 15 are canceled and claim 16 has been amended to exclude shorter oligosaccharides.  Therefore the rejection is withdrawn with respect to these claims.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim includes reference to a “modified, changed, or removed” N-acetylgalactosamine.  It is unclear from the claims and the specification what the metes and bounds of the scope of the terms “modified” and “changed” are.  For example it is unclear whether this includes galactosamine residues which are linked to the rest of the chain by a different linkage, for example at the 4- position instead of the 3- position as in heparin and heparan sulfate, or wherein the N-acetylgalactosamine is hanged to a completely different sugar such as galactose or N-acetylglucosamine.  Therefore the scope of this claim is indefinite.

The following rejections of record in the previous action are maintained as applied to the amended claims:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (US pre-grant publication 2009/0155851, of record in previous action)
Claim 16 is directed to any chondroitin sulfate oligosaccharide of length 13-15 having at least one 4-O-sulfate or 6-O-sulfate group.  Dependent claim 17 further defines the oligosaccharide as having the structure of chondroitin sulfate A, C, D, or E.  Dependent claims 21 and 22 further require that the chondroitin sulfate oligosaccharide be part of a composition but describe the composition in very generic terms, with claim 21 merely describing a composition and claim 22 adding a pharmaceutically acceptable carrier, which in its broadest reasonable interpretation can be any additive that would be appropriate to add to a pharmaceutical.
Sugiura et al. discloses chondroitin fractions having multiple different oligosaccharides. (p. 1 paragraph 16) While the fractions described by Sugiura appear to be desulfated, and therefore not technically chondroitin sulfate, claim 18 as written defines the claims as encompassing a chondroitin sulfate having a “modified, changed, or removed” N-acetylgalactosamine residue.  In its broadest reasonable interpretation a modified or changes N-acetylgalactosamine would include one wherein any sulfate groups have been removed.  Therefore a chondroitin sulfate oligosaccharide as described in the present claims appears to have been defined by Applicant in a way that encompasses desulfated chondroitin oligosaccharides such as those of Sugiura et al.  Sugiura et al. (figures 3 and 4, p. 10 paragraphs 152-153) further discloses compositions which include 13-mer or 15-mer chondroitin as a major component, and therefore anticipate claim 16, as well as being chondroitin sulfate with modified (i.e. desulfated) N-acetylgalactosamine residues.  The oligosaccharide is further prepared as an aqueous solution. (e.g. p. 9 paragraphs 145-146) Since water is a pharmaceutically acceptable carrier this solution would anticipate claims 21 and 22.  Therefore Sugiura et al. anticipates the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, and 12 of copending Application No. 17/254145 (reference application, published as pre-grant publication 2021/0260098, of record in previous action, herein referred to as ‘145). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘145 anticipate the claimed invention.  Specifically, claim 9 of ‘145 claims a composition of one or more chondroitin sulfate compounds and a pharmaceutically acceptable carrier.  While this claim does not specifically define the compounds as oligosaccharides as required in present claim and 16, dependent claim 12 of ‘145 picture specific CS oligosaccharides including 13- and 15-mers, thereby anticipating present claims 16, 21, and 22.  These structures also include glycosidic groups attached at the reducing end including alkyls, substituted alkyls, aryls, and -p-nitrophenyl, as recited in claims 20, 23, and 24.  Dependent claims 10 of ‘145 specifies that the chondroitin sulfate has a structure of CS-A, CS-C, or CS-E, anticipating claim 17.  Claim 12 of ‘145 claims specific oligosaccharide structures which can include lengths from of 5 to 15 saccharides, and encompass structures falling within present claims 19 and 20.  One of ordinary skill in the art would have found it to be obvious to arrive at the specific structures recited in claims 19 and 20 based on the broad recitation of different values for n in claim 12 of ‘145.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Applicant’s amendment necessitates the following new grounds of rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson et al. (Reference included with PTO-892)
Independent claim 16 is directed to a fragment of chondroitin sulfate having 13, 14, or 15 saccharides.  Dependent claim 17 specifies that the chondroitin sulfate is one of CS-A, C, D, or E.  Dependent claims 21 and 22 are directed to compositions comprising these saccharides.
Beeson et al. discloses preparation of saccharide fragments of chondroitin sulfate A and E including tetradecasaccharides. (p. 3398, “preparation and characterization of CS oligosaccharide fragments”, also p. 3400 tables 1 and 2) These tetradecasaccharides anticipate claims 16 and 17.  Furthermore table 2 on p. 3400 indicates that nonsulfated and oversulfated fragments were analyzed.  These derivatives would contain modified GalNAc saccharides as recited in claim 18.  Finally, because the oligosaccharides were purified using water as a solvent, the resulting aqueous composition would be a composition according to claims 21 and 22.  For these reasons Beeson et al. anticipates the claimed invention.

Claims 16, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asari et al. (US pre-grant publication 2005/0090601, cited in PTO-892)
Independent claim 16 is directed to a fragment of chondroitin sulfate having 13, 14, or 15 saccharides.  Dependent claim 18 specifies that the chondroitin sulfate is modified at the GalNAc residues.  In the broadest reasonable interpretation this can mean that the GalNAc residues are desulfated and/or stereochemically altered into other sugars such as GlcNAc.  Dependent claims 21 and 22 are directed to compositions comprising these saccharides.
Asari et al. discloses hyaluronic acid oligosaccharides having a size of between 4-60 saccharides. (p. 1 paragraph 13) A narrower range of 4-14 saccharides is listed as preferred. (p. 2 paragraph 28) One skilled in the art would therefore have at once envisaged oligosaccharides of length 14 as an embodiment of this disclosure.  Also a 14-mer is disclosed in example 3 on p. 11.  Furthermore hyaluronic acid is included within the broadest reasonable interpretation of unnatural chondroitin sulfate according to claim 18 as amended, because it differs from CS in that the GalNAc saccharides have been modified by desulfation and replacement with GlcNAc.  These oligosaccharides can be prepared as pharmaceutical compositions comprising a pharmaceutically acceptable carrier. (p. 9 paragraph 147) For these reasons Asari et al. anticipates the present claims.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/31/2022